November 14, 2006

 

Melinda Urion

2759 NW 161st Street

Clive, Iowa 50325

 

Re: Separation and Release Agreement

 

Dear Melinda:

 

This is written in light of the indication by Aviva PLC ("Aviva") that it
desires and intends to use its own Chief Financial Officer to conduct the
business of AmerUs Group Co. (“AmerUs”) subsequent to its acquisition of AmerUs
(the "Closing" of the "Merger" pursuant to the "Merger Agreement").
Consequently, this will confirm our understanding and agreement (“Agreement”)
with respect to the following:

 

(i) terms and conditions primarily associated with your continued employment by
AmerUs during the transition period described below and with the termination of
your employment as Executive Vice President and Chief Financial Officer of
AmerUs (the " Employment Provisions");

 

(ii) provisions amending your Supplemental Benefit Agreement entered into with
AmerUs effective February 3, 2003 (the "Supplemental Benefit Agreement
Provisions");

 

(iii) the restrictive covenant provisions (the "Covenant Provisions"); and

 

(iv) your waiver and release of AmerUs and Aviva (the "Waiver Provisions").

 

All provisions of this Agreement shall become effective and enforceable when
this Agreement has been completely executed and delivered and the revocation
period described in Paragraph 16 hereof has passed.

 

A "Qualifying Termination" hereunder shall occur only when (i) your employment
is terminated by AmerUs without "Cause" (as defined in Paragraph 1(k) below) and
(ii) prior to such termination, you have continued to devote your full-time
attention, best efforts and cooperation in furthering the business and interests
of AmerUs. The date of any termination of your employment (whether or not a
Qualifying Termination) is called the "Last Date of Employment". It is agreed
that, if you have not previously resigned, been terminated without Cause after
the Closing or been terminated for Cause, AmerUs shall terminate your employment
without Cause on December 15, 2006; provided, however, that, if the Closing
shall not have occurred before December 15, 2006 and the Merger Agreement shall
not have been terminated before December 15, 2006, AmerUs shall terminate your
employment without Cause immediately af ter the Closing. If the Merger Agreement
shall be terminated, this Agreement shall immediately become null and void ab
initio.

 

 

 


--------------------------------------------------------------------------------

 

 

Employment Provisions

 

1.

The following Employment Provisions are agreed in consideration of the mutual
promises and assurances made herein:

 

 

a.

Base Compensation and MIP – In return for your full-time attention, best efforts
and cooperation in furthering the business and interests of AmerUs from the date
of this Agreement through your Last Date of Employment, you shall be paid (i)
your regular base compensation ($400,000 annualized) and (ii) a 2006 MIP bonus
of not less than $200,000. Your base compensation shall continue to be paid
bi-monthly consistent with the current payroll practices of AmerUs. Your 2006
MIP bonus shall be paid in February 2007, provided that your employment shall
not have terminated prior to December 15, 2006 in other than a Qualifying
Termination and provided that there shall be no duplication of any MIP-related
amount paid to you pursuant to MIP amendments made in accordance with the Merger
Agreement. All such payments shall be subject t o regular withholding and
deductions.

 

 

b.

All*AmerUs Savings & Retirement Plan – Your active participation in the 401(k)
Savings and Retirement Plan shall end on your Last Date of Employment. You
currently are vested in the salary deferral and employer matching contributions.
In accordance with the Merger Agreement, AmerUs will amend the Plan prior to the
Closing to provide that the account of any plan participant involuntarily
terminated without cause during the 24-month period following the Closing shall
be fully vested. You acknowledge that if you resign or are terminated for
"cause" (as defined in the Plan) prior to your normal vesting date of March 1,
2007, the 4% core contribution shall be forfeited.

 

 

c.

Supplemental Executive Retirement Plan (SERP) – Your participation in the SERP
shall end on your Last Date of Employment. You currently are vested in the
salary deferral and employer matching contributions. As of March 1, 2007, or, if
earlier, upon a Qualifying Termination, you also will be vested in the 4% core
contribution. If you resign or are terminated for Cause prior to March 1, 2007,
the 4% core contribution shall be forfeited. It is understood that you have
received a SERP statement indicating that you are vested in the 4% core
contribution, but the statement was in error. However, as indicated in the third
sentence of this paragraph, upon a Qualifying Termination you will be vested in
the 4% core contribution.

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

d.

Long-Term Incentive Plan (LTIP) – You have earned 3,000 performance shares
related to the book value per share (BVPS) component of the 2004 LTIP award. To
the extent, if any, payment has not previously been made in connection with the
Merger, this payment shall be made in February 2007, provided that your
employment shall not have terminated prior to December 15, 2006 in other than a
Qualifying Termination, and shall be based on the AmerUs stock price on the
payment date, if AmerUs stock shall be publicly traded on such date, or, if not,
shall be based on the "Merger Consideration" (as defined in the Merger
Agreement). You will receive payments with respect to your 2005 and 2006 LTIP
awards in accordance with the Merger Agreement.

 

 

e.

MIP Deferral Plan – Your participation in the MIP Deferral Plan ends on your
Last Date of Employment. Following a Qualifying Termination, to the extent, if
any, payment has not previously been made in connection with the Merger, you
shall receive the shares purchased with your 2004 MIP deferral and a pro-rated
portion of the employer match less applicable taxes. This distribution will be
based on the closing price of AmerUs stock on your Last Date of Employment, if
AmerUs stock shall be publicly traded on such date, or, if not, shall be based
on the Merger Consideration.

 

Because you are a "key officer" of the organization, the distribution of your
2005 and 2006 MIP deferrals in this non-qualified plan is subject to the
restrictions imposed under Section 409A of the Internal Revenue Code and
regulations and rulings issued thereunder. As a result, to the extent, if any,
that payment has not previously been made in connection with the Merger, the
distribution of shares purchased with your 2005 and 2006 MIP deferrals and the
pro-rated employer match on these deferrals may be suspended for six months from
your Last Date of Employment. This distribution will be based on the closing
AmerUs stock price on your Last Date of Employment, if AmerUs stock shall be
publicly traded on such date, or, if not, shall be based on the Merger
Consideration.

 

 

f.

Vacation Pay – You shall be paid an amount with respect to any accrued and
unused vacation due you in the month following your Last Date of Employment in
accordance with AmerUs policies and practices. You shall not be entitled to
carry over more than eighty (80) hours from 2006 into 2007.

 

 

g.

Other Benefits – Any additional benefits you receive (including, without
limitation, car allowance, tax preparation service, professional license
reimbursement, matching gift participation, Mayo Executive Health Program,
premium discounts for any

 

3

 


--------------------------------------------------------------------------------

 

individual life or annuity policies) shall end on your Last Date of Employment,
except as, and unless, continued pursuant to your Supplemental Benefit
Agreement.

 

 

h.

409A Indemnity. AmerUs agrees that it will timely amend and operate any and all
of its non-qualified deferred compensation plans and arrangements in which you
participate to comply with the requirements of Section 409A of the Internal
Revenue Code, or an applicable exception to such requirements, and that it will
indemnify you, on a fully tax-adjusted basis, for any additional income taxes,
penalties, interests, and related expenses resulting from any failure of AmerUs
to so timely amend and operate such plans and arrangements.

 

 

i.

Change in Location. You understand and agree that, subject to the sole
discretion of the Chief Executive Officer or the Board of Directors of AmerUs,
you may be relieved of certain or all of your current duties between the time
this Agreement is executed and your Last Date of Employment, or you may be asked
to perform your duties from a mutually agreed-upon location, other than AmerUs.
In such event, you shall be obliged to continue to use your best efforts to
cooperate with the transition process associated with your departure in a manner
that furthers the business and interests of AmerUs.

 

 

j.

Rights to Vested Benefits. You will retain all rights to vested benefits, if
any, under any AmerUs retirement plans in accordance with the terms of those
plans.

 

 

k.

Termination for Cause. You agree that your employment and AmerUs’ obligations
hereunder may be terminated for Cause. In the event of such termination for
Cause, you shall receive only base salary payments through the date of such
termination. You agree in the event of a termination for Cause you shall not be
entitled to any other benefits under this Agreement or the Supplemental Benefit
Agreement and that any rights and benefits you may have under the employee
benefit plans and programs of AmerUs, in which you are a participant, shall be
determined in accordance with the terms and provisions of those plans given the
circumstances surrounding your termination. You understand and agree in the
event of your termination for Cause your obligations under Paragraphs 4-11
hereof remain in effect. For purposes of this Agreement, "Cause" is defined as
personal dishonesty related to your employment with AmerUs, gross negligence
related to your employment with AmerUs, willful misconduct related to your
employment with AmerUs, breach of fiduciary duty related to your employment with
AmerUs involving personal profit, intentional

 

4

 


--------------------------------------------------------------------------------

 

failure to perform stated duties, or your conviction of any felony or
misdemeanor involving dishonesty or moral turpitude, which, in each case, has
not been cured by you within 30 days after a written notice is delivered to you
by AmerUs, which specifically identifies the circumstances which constitute
Cause.

 

 

l.

Performance Bonus. Upon a Qualifying Termination, you shall be entitled to
receive a bonus of not more than $50,000, the exact amount to be determined by
the Chief Executive Officer of AmerUs, based on your performance through your
Last Date of Employment.

 

 

m.

Initial Separation Payment. When this Agreement has been completely executed and
delivered and the revocation period described in Paragraph 16 hereof has passed,
you shall become entitled to receive a payment in the amount of $25,000, which
shall become payable at the end of your Last Day of Employment (the "Initial
Separation Payment").

 

 

n.

Final Separation Agreement. A form of Final Separation Agreement is attached
hereto as Exhibit A. You will be asked to execute a Final Separation Agreement
substantially in the form attached hereto on or after your Last Day of
Employment; however, the provisions of this Agreement are not contingent upon
your execution of the Final Separation Agreement.

 

 

o.

409A Effect on Certain Payments. Notwithstanding any provision to the contrary
in this Agreement (and as briefly discussed with respect to MIP deferral
payments in Paragraph 1(e)), if you are deemed on the Last Date of Employment to
be a "specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then, with regard to any payment or the provision of any benefit
that is required to be delayed in compliance with Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided (subject to the last sentence
of this paragraph) prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of your "separation from service" (as
such term is defined in Treasury Regulations issued under Code Section 409A) or
(ii) the date of your death (the "Deferral Period"). Upon the expiration of the
Deferral Period, all payments and benefits deferred pursuant to this paragraph
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to you
in a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to you that would not
be

 

5

 


--------------------------------------------------------------------------------

 

required to be delayed if the premiums therefore were paid by you, you shall pay
the full cost of premiums for such welfare benefits during the Deferral Period
and the Employer shall pay you an amount equal to the amount of such premiums
paid by you during the Deferral Period promptly after its conclusion.

 

Supplemental Benefit Agreement Provisions

 

2.

The parties agree that your Supplemental Benefit Agreement is hereby amended as
stated on Exhibit B hereto, effective when this Agreement has been completely
executed and delivered and the revocation period described in Paragraph 16
hereof has passed. If on or before your Last Date of Employment there is a
“Change in Control” as defined in the Supplemental Benefit Agreement, then it is
mutually understood that on a date to be determined by AmerUs, provided that you
have not resigned or had your employment terminated for Cause prior to such
date, AmerUs shall terminate your employment without Cause (as defined both in
the Supplemental Benefit Agreement and herein), and you shall be entitled to
receive those benefits provided for under the Supplemental Benefit Agreement, as
amended hereby, provided that there shall be no duplication of any benefit
provided pursuant to Paragraph 1 hereof.

 

Waiver Provisions

 

3.

You confirm that you are given consideration herein which includes consideration
(for example, the Initial Separation Payment) which is in addition to any
amounts to which you are already entitled and that the consideration is adequate
and satisfactory in exchange for the assurances you make in this Agreement,
including the release given in Paragraph 4 below, and that AmerUs has no further
obligation to you including, without limitation, any obligation under any bonus,
long term incentive or other benefit or compensation plan or agreement, except
as specifically provided in this Agreement or your Supplemental Benefit
Agreement, as amended herein.

 

4.

You acknowledge and agree, on behalf of yourself and for anyone else who may
make a claim on your behalf, including but not limited to your successors and
beneficiaries:

 

 

a.

You will not pursue and you knowingly and voluntarily release and discharge
AmerUs and Aviva, and any subsidiary companies, related entities, affiliates,
operating groups, successors and assigns of either AmerUs or Aviva, and their
officers, directors, employees, shareholders, employee benefit plans,
representatives and agents (“Releasees”) from all charges, complaints,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses

 

6

 


--------------------------------------------------------------------------------

 

(including attorneys’ fees and legal expenses)(hereinafter “Claims”) of any
nature whatsoever, known or unknown, which you now have, had, or may hereafter
claim to have had against any of the Releasees by reason of any matter, act,
omission, transaction, occurrence, or event that has occurred or is alleged to
have occurred in connection with your employment with AmerUs, the contractual
arrangements made herein with respect to your separation from employment with
AmerUs which will be effective on or before December 15, 2006 (or such later
date as may be provided by the last sentence immediately preceding Paragraph 1
hereof), and any other matter that is the subject of the release given in this
Paragraph 4.

 

 

b.

Your release of Claims against the above Releasees includes, but is not limited
to, all Claims arising from or in connection with your employment with AmerUs up
to and including the date you sign this Agreement, including but not limited to
all Claims under the following statutes and court-made legal principles:

 

 

1)

The Employee Retirement Income Security Act of 1974, as amended;

 

 

2)

Title VII of the Civil Rights Act of 1964, as amended;

 

 

3)

Civil Rights Act of 1991;

 

 

4)

The Americans with Disabilities Act;

 

 

5)

The Iowa Civil Rights Act and any other applicable civil rights laws or
regulations;

 

 

6)

Any applicable municipal civil rights ordinance;

 

 

7)

The Family and Medical Leave Act and any applicable state family and medical
leave statute;

 

 

8)

The Age Discrimination in Employment Act of 1967, as amended by the Older
Workers’ Benefit Protection Act;

 

 

9)

Any express or implied contract right;

 

 

10)

Any applicable wage payment laws;

 

 

11)

Any cause of action alleging defamation, invasion of privacy, breach of the
covenant of good faith and fair dealing, wrongful discharge in violation of
public policy, intentional infliction of emotional distress or promissory
estoppel; and

 

7

 


--------------------------------------------------------------------------------

 

 

 

12)

Any other common law or statutory claim, including, without limitation, claims
for unemployment insurance benefits.

 

 

c.

Your release of claims does not include your rights, if any, to claim the
following: claims for your vested post-termination benefits under any 401K or
similar retirement benefit plan, your COBRA rights, your rights to enforce the
terms of this Agreement, your rights to assert claims that are based solely on
events occurring after this Agreement is signed by you, or your rights under any
statute, contract, or the common law to seek a defense and/or indemnification
from AmerUs or Aviva, as its successor in interest, for any demands, claims,
suits, or actions brought against you by any third party arising from or
connected with the performance of your duties for AmerUs.

 

 

d.

You hereby acknowledge that you have no known workplace injuries or occupational
diseases that have not yet been reported to AmerUs.

 

 

e.

You hereby acknowledge and agree that the release given in this Paragraph 4 and
the provisions contained in Paragraph 5 below are essential and material terms
of this Agreement and without them no agreement would have been reached between
you and AmerUs.

 

 

f.

You also expressly acknowledge that this Agreement may be pled as a complete
defense and will fully and finally bar any and all Claims released herein,
whether known or unknown, against any or all of the Releasees based on any
matter, act, omission, transaction, occurrence, or event that has occurred or is
alleged to have occurred up to the date of this Agreement.

 

 

g.

It is acknowledged that, while you waive claims for remedies against Releasees
as part of this Agreement, nothing in this Agreement shall limit the ability of
you or AmerUs or Aviva (or any of their officers, directors, employees,
representatives, agents or assigns) to confer with legal counsel, to testify
truthfully under subpoena or court order, or to initiate, provide truthful
information for, or cooperate with, an investigation by a municipal, state, or
federal agency for enforcement of laws.

 

5.

You agree to secure the dismissal, with prejudice, of any proceeding, grievance,
action, charge or complaint, if any, that you or anyone else on your behalf has
filed or commenced against AmerUs, Aviva or any of the other Releasees with
respect to any matter involving your employment with AmerUs, the contractual
arrangements made herein with respect to

 

8

 


--------------------------------------------------------------------------------

 

your separation from employment with AmerUs, or any other matter that is the
subject of the release given in Paragraph 4.

 

Covenant Provisions

 

6.

You agree not to apply for employment with AmerUs or any of its subsidiaries,
related entities, or successors subsequent to the termination of your employment
hereunder.

 

7.

You agree to cooperate with any of the Releasees in the prosecution and/or
defense of any claim in which they may have an interest (with the right of
reimbursement for reasonable out-of-pocket expenses actually incurred) which may
include, without limitation, being available to participate in any proceeding
involving any of the Releasees, permitting interviews with representatives of
the Releasees, appearing for depositions and trial testimony, and producing
and/or providing any documents or names of other persons with relevant
information in your possession or control arising out of your employment in a
reasonable time, place and manner.

 

8.

You agree that you will not use, divulge, sell or deliver to or for yourself or
any other person, firm or corporation, other than AmerUs, any confidential
information of AmerUs, including but not limited to memoranda, reports, computer
software and data banks, customer lists, employee lists, contracts, strategic
plans, all confidential information or documents you had access to, learned
about or helped to develop during your employment with AmerUs, and any and all
other information or documents containing trade secrets or confidential
information concerning AmerUs and/or its business operations (“Confidential
Information”). Confidential Information does not include information available
from or which can be ascertained through public means (e.g. phone books,
published materials or industry publications). You agree to surrender to AmerUs
all Confidential Information and all other property belonging to AmerUs on your
last day worked.

 

9.

You agree that, for the remainder of your employment with AmerUs and continuing
through June 15, 2008 (“Restricted Period”), you shall not solicit for
employment, refer for employment, employ in any capacity or advise or recommend
to any other person or entity that it employ or solicit for employment any
person who as of the date of the signing of this Agreement, or at any time
during the Restricted Period, has held a position at AmerUs or any of its
related entities.

 

10.

You agree that, for the remainder of your employment with AmerUs and continuing
through June 15, 2008, you shall not render services directly or indirectly as
an employee, officer, director, consultant, independent contractor, or in any
other capacity to any of the following insurance

 

9

 


--------------------------------------------------------------------------------

 

companies and their respective affiliates: Allianz, ING, Jefferson Pilot, F&G
(Old Mutual), Sammons Group (Midland), Life of the Southwest and American
Equity.

 

11.

You agree that should there be a violation or attempted or threatened violation
of Paragraphs 4-11 hereof, AmerUs, Aviva or a successor of either may apply for
and obtain an injunction to restrain such violation or attempted or threatened
violation, to which injunction AmerUs, Aviva or the successor shall be entitled
as a matter of right, without posting of any bond, because it is conceded that
such cannot reasonably or adequately be compensated in damages in an action at
law, and that the right to said injunction is necessary for the protection and
preservation of the rights of AmerUs, Aviva or the successor and to prevent
irreparable damage to AmerUs, Aviva or its successor. Such injunctive relief
shall be in addition to such other rights and remedies as AmerUs, Aviva or the
successor may have arising from any breach hereof on your part. The parties ag
ree that Aviva shall be a third-party beneficiary of Paragraphs 4-11 hereof.

 

General Provisions

 

12.

You confirm you have read this Agreement and understand its terms and effects.
You further confirm that by signing this Agreement you are knowingly and
voluntarily releasing all Claims described in Paragraph 4 above and you
acknowledge you have been advised in writing to, and have had the time and
opportunity to, consult with competent legal counsel of your own selection.

 

13.

By entering into this Agreement, neither AmerUs nor you claim or admit to any
liability or wrongdoing, and each denies that it has any liability to the other
or has acted wrongly toward the other.

 

14.

This Agreement shall be governed and conformed in accordance with the laws of
Iowa without regard to its conflict of laws provisions. Any action brought to
enforce the terms of this Agreement must be brought in the state or federal
courts located in the State of Iowa. With the exception of the Supplemental
Benefit Agreement as amended herein and incorporated herein by reference, this
Agreement supersedes all prior agreements and understandings, whether written or
oral, express or implied, with regard to its subject matter. This Agreement
cannot be amended, supplemented or modified, nor may any provision hereof be
waived, except by a written instrument executed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
If any provision of this Agreement is determined by a court of competent
jurisdiction not t o be enforceable in the manner set forth in this Agreement,
you agree that it is the intention of the parties to this Agreement that such
provision should be enforceable to the maximum extent possible under applicable
law, and that such provision shall be reformed to make it enforceable in
accordance

 

10

 


--------------------------------------------------------------------------------

 

with that intent of the parties. If any provision of this Agreement is held to
be invalid or unenforceable, such invalidation or unenforceability shall not
affect the validity or enforceability of the other portions hereof.

 

15.

This Agreement shall be binding upon you and upon your spouse, next of kin,
heirs, attorneys, representatives, beneficiaries, administrators, executors,
successors, and assigns, and shall apply fully and accrue to the benefit of
AmerUs and the Releasees, and each of them individually, and to their heirs,
administrators, representatives, executors, successors, and assigns. In the
event of your death, any unpaid consideration referenced in Paragraph 1 of this
Agreement or in the Supplemental Benefit Agreement to which you shall have
become entitled at or prior to your death shall be paid to your estate on the
same schedule referenced in the applicable provision.

 

Revocation Provisions

 

16.

You have twenty-one (21) days from the date of receiving this document to
consider whether or not to execute this Agreement. In the event of such
execution, you have a period of seven (7) days from the date of execution in
which to revoke such execution, in which case this Agreement shall become null
and void and neither party shall have any obligation under this Agreement. Any
such revocation must be timely executed in writing and addressed to Christopher
J. Littlefield, Executive Vice President & General Counsel, AmerUs Group Co.,
699 Walnut Street, Suite 2000, Des Moines, Iowa 50309 and postmarked within
seven (7) days following your execution of this Agreement. This Agreement shall
not become effective or enforceable, and no benefits or payments shall become
due hereunder until your right of revocation has been extinguished.

 

If this accurately reflects your understanding of our Agreement, please sign
both originals of this letter and return one fully signed original within
twenty-one (21) days from the date you receive this document to Christopher
Littlefield, whom you may also email at Chris.Littlefield@AmerUs.com if you have
questions.

Employee

 

AmerUs Group Co.

 

 

 

/s/ Melinda Urion

By:

/s/ Thomas C. Godlasky

Melinda Urion

 

Thomas C. Godlasky,

 

 

President & CEO

 

 

11

 


--------------------------------------------------------------------------------

 

 

Exhibit A

Final Separation Agreement

 

This will confirm our understanding and final agreement (“Final Separation
Agreement”) with respect to the termination of your employment with AmerUs Group
Co. (“AmerUs”):

 

1.

A form of this Final Separation Agreement was attached to the Separation and
Release Agreement you entered into with AmerUs on ______, 2006 (the "Separation
Agreement").

 

2.

When this Final Separation Agreement has been completely executed and delivered
and the revocation period described in Paragraph 4 hereof has passed, you shall
be entitled to receive immediately a payment in the aggregate amount of $25,000
plus an amount equal to your unvested account balance in the Savings &
Retirement Plan, if any balance is unvested after taking into account vesting
which may occur upon such termination pursuant to such plan's provisions (such
aggregate amount, the "Final Separation Payment"), which shall be in addition to
the Initial Separation Payment provided in the Separation Agreement. You agree
that the Final Separation Payment is consideration in addition to any amounts to
which you are already entitled and that this consideration is adequate and
satisfactory in exchange for the assurances you make in this Final Separation
Agreement.

 

3.

The Separation Agreement is now attached hereto as Exhibit A and hereby
incorporated and made a part of this Final Separation Agreement, including, but
not limited to the release of all Claims set forth in Paragraph 4 of the
Separation Agreement, and you agree that, with your execution of this Final
Separation Agreement (and upon the provisions of this Final Separation Agreement
becoming effective and enforceable after the revocation period described in
Paragraph 4 hereof has passed), said release shall cover any and all Claims
associated with your entire employment with AmerUs and your actual separation
from such employment, including, but not limited to, any Claims arising from the
date on which you initially signed the Separation Agreement through your Last
Date of Employment with AmerUs.

 

4.

You acknowledge you have been given more than twenty-one 21 days to consider
entering into this Final Separation Agreement and that you have seven (7) days
after your execution of this Final Separation Agreement to revoke such
execution, in which case this Final Separation Agreement shall become null and
void and AmerUs shall have no obligation under Paragraph 2 of this Final
Separation Agreement. Any such revocation must be timely executed in writing and
addressed to Christopher Littlefield, Executive Vice President & General
Counsel, AmerUs Group C., 699 Walnut Street, Suite 2000, Des Moines, Iowa 50309
and postmarked within seven (7) days following your execution of this

 

i

 


--------------------------------------------------------------------------------

 

Final Agreement. No provision of this Final Separation Agreement, including
AmerUs’ obligations under Paragraph 2 hereof, shall become effective or
enforceable, until your right of revocation has been fully extinguished.

 

5.

You acknowledge your Last Date of Employment with AmerUs coincided with or
preceded your signing of this Final Separation Agreement.

 

If this accurately reflects your understanding of our Final Separation
Agreement, please sign both originals of this letter and return one fully signed
original within twenty-one (21) days from the date you receive this document for
signature to Christopher Littlefield whom you may also email at
Chris.Littlefield@AmerUs.com if you have questions.

 

Employee

AmerUs Group Co.

 

_______________________

By: _____________________

Melinda Urion

Thomas C. Godlasky,

 

 

President & CEO

 

Date: _____________________

Date: ___________________

 

 

 

ii

 


--------------------------------------------------------------------------------

 

 

Exhibit B

Amendment to

Supplemental Benefit Agreement

 

Section 2 of the Supplemental Benefit Agreement is amended to read, in its
entirety, as follows:

"Section 2. Termination of Employment by Employee for Good Reason. If the
employment of Employee is terminated by Employee for Good Reason within the
two-year period immediately following a Change of Control, Employee shall be
entitled to the Severance Payment and the Continued Benefits."

Section 3 of the Supplemental Benefit Agreement is amended to read, in its
entirety, as follows:

"Section 3. Termination of Employment by Employer Without Cause. If the
employment of Employee is terminated by Employer within the two-year period
immediately following a Change of Control, and such termination is not for Cause
as described in Section 4 hereof, Employee shall be entitled to the Severance
Payment and the Continued Benefits."

The last sentence of Section 7 of the Supplemental Benefit Agreement is amended
to read, in its entirety, as follows:

"In addition, Employee shall be fully vested in all of the Employee's account in
the All(AmerUs Supplemental Executive Retirement Plan."

The phrase "and the acceptance by Employee of an offer of Comparable Employment"
is deleted from the first sentence of Section 23 of the Supplemental Benefit
Agreement.

The definitions of "Comparable Employment", "Good Reason" and "Material Event"
are deleted from Exhibit A to the Supplemental Benefit Agreement, in their
entirety, and the following revised definition of "Good Reason" is added to
Exhibit A:

"Good Reason" shall mean a reduction in the amount of Employee's Base
Compensation without Employee's express written consent."

 

 

iii

 

 

 